DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-13, 46-48 in the reply filed on 9/22/2022 is acknowledged.
Claims 14-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/22/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, 46-48 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2012/087021A2 (hereafter Zone).
Zone discloses in reference to claim:

1. A heater  30 comprising a ceramic heater element 33 and ceramic heat sink 32, wherein the ceramic heater element and the ceramic heat sink are both formed from a plurality of layers of tape cast ceramic material 31. (figures 7 and 8 and corresponding passages in the description).
Zone discloses the present invention is to manufacture a heat dissipation plate of a variety of colors with a ceramic heater built-in, as shown in Figure 9 attached to the ceramic heater embedded heat dissipation plate according to the present invention is a ceramic green sheet 600 ~ 900mm thickness tape casting method.  In order to compensate for the disadvantages of the conventional aluminum heat sink, the ceramic heating element and the heating plate are shown to be integrally formed as shown in FIGS. 6 to 8, which is a sintered ceramic sintered substrate 31 provided with a lower plate 32. ) And an upper plate 33, and a resistor is printed on either the lower plate 32 or the upper plate 33 to form a ceramic heater 35.

    PNG
    media_image1.png
    851
    1116
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1148
    909
    media_image2.png
    Greyscale

2. The heater of claim 1, wherein the ceramic heater element is planar and extends within a first plane. See Figures 6-9

3. The heater of claim 2, wherein the ceramic heat sink extends in a second plane which is orthogonal to the first plane. See Figures 6-9


4. The heater of claim 1, wherein the ceramic heat sink comprises a plurality of fins (as shown below). See Figures 6-8

    PNG
    media_image3.png
    1148
    909
    media_image3.png
    Greyscale


5. The heater of claim 4, wherein each one of the plurality of fins is discrete. See above.

6. The heater of claim 4, wherein the layers A of the ceramic heater element are orientated orthogonal to the layers B of the ceramic heat sink.

    PNG
    media_image4.png
    1148
    909
    media_image4.png
    Greyscale


7. The heater of claim 1, wherein the ceramic heater element comprises a conductive track 35. 

8. The heater of claim 7, wherein the conductive track is surface mounted to a distal side of the ceramic heater element than the ceramic heat sink. See Figure 7

9. The heater of claim 8, wherein the conductive track  22 is coated with an insulating material 21 (such as a glaze.) 

10. The heater of claim 8, wherein the conductive track 35 is embedded within the ceramic heater element. See Figures 6-9
As another method of making the ceramic heating element 30, a heating plate 36 made of a ceramic sintered substrate 31 having a considerable thickness (the same thickness as the entire heating plate), or a plurality of sintered substrates having a thin thickness ( 31 is laminated to form a heater hole 41 in the heating plate 36 made to have a constant thickness, and the configuration is proposed to be formed by inserting the ceramic heater 35 in the heater hole 41.  
11. The heater of claim 1, wherein the ceramic heat sink is bonded to a surface of the ceramic heater element. (figures 6-9 and corresponding passages in the description).

12. The heater of claim 1, wherein the ceramic heater element is curved, arcuate or quadrilateral. See the curves shown in figures 6-8


46. A hand held appliance 1 comprising a heater comprising a ceramic heater element and ceramic heat sink, wherein the ceramic heater element and the ceramic heat sink are both formed from a plurality of layers of tape cast ceramic material.  See claim 1 mutatis mutandis

47. The appliance of claim 46, wherein the appliance is a hair care appliance. The present invention relates to a built-in type ceramic heat-dissipating plate for a hair curler for styling human hair.

48. The appliance of claim 47, wherein the hair care appliance is a hairdryer. The present invention relates to a built-in type ceramic heat-dissipating plate for a hair curler for styling human hair.  Note the application of heat to the hair will serve to dry the hair as such the device can be said to be a hair dryer. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/087021A2 (hereafter Zone).
Zone discloses the claimed invention except in reference to claim:

13. The heater of claim 12, wherein the ceramic heater is curved or arcuate and the ceramic heat sink follows a same arc as the ceramic heater element.
	Note that Zone discloses a ceramic heater that follows the shape of a cooperating ceramic heat sink, the only difference from the claimed invention being the curved shape. As the Zone device is disclosed as intended for  use as a hair curling device, one of skill would find it obvious at least under KSR rationale E to provide a curve to the shape of the heating device to assist in providing a desired curl of the hair. Note that the heater would either need to be flat (uncurved) or curved. Further note that the change in shape of a device is not generally considered inventive barring unexpected results.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOR S CAMPBELL/
Primary Examiner
Art Unit 3761



TSC